Order entered November 8, 2012




                                            In The
                                   ourt of tl eaI
                           ifab i tritt of      at
                                     No. 05-12-00032-CR

                               LYDIA L. CURTIS, Appellant

                                              Vo




                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Coilin County, Texas
                           Trial Court Cause No. 401-82230-08

                                          ORDER

       The Court DENIES appellant’s October 26, 2012 pro se motion r:equest~ng a new trial.

Appellant is represented by counsel. Appellant is not entitled to hybrid representation. See Rudd

v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).




                                                     JUSTICE